205 S.E.2d 350 (1974)
22 N.C. App. 58
Donald MAXWELL, t/a G. & M. Floor Covering
v.
John R. PERRY, Jr., and Rilla Rothrock.
No. 7422DC455.
Court of Appeals of North Carolina.
June 5, 1974.
*351 William H. Steed, Thomasville, for plaintiff-appellant.
Wilson & Biesecker by Joe E. Biesecker, Lexington, for defendant-appellee, Rilla Rothrock.
CAMPBELL, Judge.
Plaintiff assigns as error the dismissal of his claim against the owner. Plaintiff asserts that the owner admitted that Perry was the contractor to build the house in question and that, by virtue of such a contract, the owner was obligated for any labor and material used in the house and procured by the contractor. This is an incorrect assumption. A contractor as such is not a general agent for the owner. The relationship between the owner and the contractor would depend upon what type of contract had been entered into. In the absence of any showing as to the type of contract between the owner and the contractor, the contractor would have no authority to bind the owner in any way. See Oldham & Worth, Inc. v. Bratton, 263 N.C. 307, 139 S.E.2d 653 (1965).
In the instant case the plaintiff has failed to show any authority from the owner to the contractor to bind the owner for any purchases made by the contractor. The burden was upon the plaintiff to show that the owner was obligated to pay for *352 the material and labor furnished by the plaintiff at the request of the contractor. The plaintiff has not carried this burden in the instant case; and, therefore, the trial court was correct in dismissing the action.
Affirmed.
BROCK, C. J., and BRITT, J., concur.